Citation Nr: 1626758	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  14-04 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial compensable evaluation for pulmonary fibrosis and calcified granulomas prior to November 18, 2015

2.  Entitlement to an initial compensable evaluation for deformity of the distal end of the proximal phalanx of the big toe status post trauma. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1957 to November 1965. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2014, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  The Veteran submitted additional evidence on the day of the hearing, along with a waiver of the RO's initial consideration.

The Veteran's appeal initially included the issues of entitlement to service connection for skin cancer and a left knee disorder.  In a September 2015 decision, the Board granted service connection for squamous cell carcinoma.  The Veteran has disagreed with the initial rating assigned for that disability; however, the Board does not currently have jurisdiction of the issue absent the issuance of a SOC and the filing of a substantive appeal.  38 C.F.R. § 20.200 (2015) (an appeal consists of a timely filed NOD and, after an SOC has been furnished, a timely filed substantive appeal).  The fact that the claim for service connection was previously before the Board does not impact the appellate status of the appeal of the initial rating assigned.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (an NOD concerning the question of service connection cannot initiate appellate review of the downstream element of compensation level).  Although the Board has the authority to remand the claim for a higher initial rating for squamous cell carcinoma for issuance of a SOC, see 38 C.F.R. § 19.9(c) (2013), codifying Manlincon v. West, 12 Vet. App. 238 (1999), it will not do so here, as the record reflects that the AOJ is already working on the appeal.  

Moreover, in a February 2016 rating decision, the Appeals Management Center (AMC) granted service connection for left knee degenerative joint disease status post open meniscectomy with scar.  The Veteran has not disagreed with the initial rating or effective date assigned; therefore, the matter is not in appellate status. 

Additionally, the AMC, in the February 2016 rating decision, assigned a 100 percent evaluation for the Veteran's service-connected pulmonary fibrosis and calcified granulomas effective from November 18, 2015.  Thus, the issue of entitlement to a higher rating for this disability from November 18, 2015 is moot, as the Veteran has been granted the maximum schedular rating.  Moreover, the issue of entitlement to an extraschedular rating for this disability from November 18, 2015, is moot.  Cf. Colayong v. West, 12 Vet. App. 524, 537  (1999) ("Hence, on remand the Board is required to address an extraschedular rating for the veteran's service-connected Pott's disease if it is not rated 100% as a schedular matter") (emphasis added).   Nevertheless, the issue of whether the Veteran is entitled to a compensable evaluation prior to November 18, 2015, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  The AMC also granted entitlement to Dependents' Educational Assistance and special monthly compensation based on housebound criteria, effective from November 18, 2015.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.   Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the claim for entitlement to an initial compensable evaluation for pulmonary fibrosis and calcified granulomas, the Board finds that an addendum opinion is required.  The Veteran was last afforded a VA examination in connection with his claim in October 2015, and an addendum medical opinion was obtained in January 2016.  In the October 2015 VA examination report, the examiner referenced a prior pulmonary function test (PFT) conducted in September 2009 that was included in the December 2010 VA examination report.  In the January 2016 addendum opinion, the examiner stated that the Veteran's symptoms were consistent with his nonservice-connected chronic obstructive pulmonary disease (COPD) and attributed the severity of his respiratory findings to COPD.  However, the December 2010 VA examiner assessed the Veteran as having mild pulmonary fibrosis shown by CT, chest x-ray, and decreased Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) and calcified granulomas shown by CT and chest-x-ray.  Based on these inconsistent findings and for purposes of evaluating the Veteran's service-connected pulmonary fibrosis and calcified granulomas prior to November 18, 2015, the Board finds that it is necessary to obtain a clarifying opinion to ascertain which symptomatology and pulmonary function test findings can be attributed to the Veteran's service-connected respiratory disability as opposed to his nonservice-connected COPD.  

With regard to the claim for an initial compensable evaluation for his right big toe disability, in the September 2015 remand, the Board instructed the AOJ to provide the Veteran with an examination to determine the severity and manifestations of his right big toe disability.  During the Board hearing, the Veteran testified that he had difficulty balancing and had very limited range of motion in his toe.  See Board hearing transcript at 27.  The Veteran was afforded a VA examination in October 2015 during which the VA examiner indicated that the Veteran's toe disability was of a mild severity.  The examiner also noted that "no response was provided" regarding pain, functional loss, and limitation of motion of the right big toe. As such, the Board finds that an additional VA examination is necessary to ascertain the severity and manifestations of the Veteran's right big toe disability. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for pulmonary fibrosis and calcified granulomas and deformity of the distal end of the proximal phalanx of the big toe status post trauma.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

 The AOJ should also obtain any outstanding, relevant VA medical records.

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the October 2015 VA respiratory examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion regarding the severity and manifestations of the Veteran's pulmonary fibrosis and calcified granulomas prior to November 18, 2015.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should indicate which pulmonary function test findings from the December 2010 and September 2011 VA examination reports most accurately reflect the Veteran's level of disability for his service-connected pulmonary fibrosis and calcified granulomas as opposed to his nonservice-connected COPD.  

If the examiner is unable to distinguish between the symptoms and findings associated with the service-connected pulmonary fibrosis and calcified granulomas and any symptoms and findings associated with a nonservice-connected respiratory disorder, he or she should state so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected deformity of the distal end of the proximal phalanx of the right big toe status post trauma. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  He or she should identify and describe all symptoms and manifestations associated with the service-connected disability, to include any functional impairment and/or limitation of motion. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated. 

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


